EATON VANCE GROWTH TRUST Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Growth Trust (the“Registrant”) (1933 Act File No. 2-22019) certifies (a) that the form of each prospectus and statement of additional information dated January 1, 2012 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 125 (“Amendment No. 125”) to the Registrant’s Registration Statement on Form N-1A, and (b) that Amendment No. 125 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-11-001393) on December 22, 2011: Eaton Vance Asian Small Companies Fund Eaton Vance Greater China Growth Fund Eaton Vance Multi-Cap Growth Fund Eaton Vance Richard Bernstein Equity Strategy Fund Eaton Vance Worldwide Health Sciences Fund EATON VANCE GROWTH TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma Secretary Date: January 4, 2012
